Citation Nr: 1213583	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1970.  He had additional inactive service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The Veteran first manifested Parkinson's disease many years after service and it is not shown to be related to his military service.


CONCLUSION OF LAW

The Veteran does not have Parkinson's disease that is the result of disease or injury incurred in or aggravated by the Veteran's active military service; nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran is seeking entitlement to service connection for Parkinson's disease.  He asserts he developed the disease years after service as a result of exposure to toxic fumes that emanated from the uniform of his barracks roommate during service.  The Veteran contends the roommate's clothes were contaminated with jet fuel during the day.  He asserts that the presence of the clothes in the room resulted in the Veteran being exposed to chemicals/toxins that led to the development of his disease.  The Veteran submitted his claim for service connection in August 2006.

The Board notes that Parkinson's disease is defined as follows:

[P]arkinsonism of unknown etiology, usually occurring in late life, although a juvenile form has been described.  It is a slowly progressive disease characterized by masklike facies, resting tremor, slowing of voluntary movements, festinating gait, peculiar posture and muscle weakness, sometimes with excessive sweating and feelings of heat.  Pathologically, there is neurodegeneration within the nuclear masses of the extrapyramidal system and loss of melanin-containing cells from the substantia nigra and a corresponding reduction in dopamine levels in the corpus striatum.  Older names were paralysis agitans and shaking palsy.  (Italics in the original).

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 547 (31st ed. 2007).  

The Veteran served on active duty from July 1969 to June 1970 when he was discharged due to hardship reasons.  The Veteran's service personnel records were obtained in this case and reflect that he also had inactive service in the Air Force Reserve from April 1969 to July 1969.  

The Veteran's DD 214 reflects that his Air Force specialty code (AFSC) was as a supply specialist.  The Veteran's service personnel records reflect that he served in that capacity at his permanent duty station from February 1970 until his discharge in June 1970.  An Airman Performance Report is of record and details the Veteran's duties as involving maintaining files of custody receipts for items issued to technicians.  He was also responsible for assembling, storing and issuing tool kits by AFSC and appropriate locally determined listings.  In short, his duties did not involve work with or around aircraft and did not involve work on the flight line.  The Veteran's duties did not involve working with petroleum products or fuel of any type.  

The Veteran's service treatment records (STRs) are negative for any diagnosis of Parkinson's disease.  The STRs also do not record complaints of symptoms as defined above.  

In August 2006, the Veteran listed two physicians as having evidence pertinent to his claim.  Records were requested from both physicians.  The RO initially received a negative response in regard to records from a Dr. Bollesteros in January 2007.  However, these records were received later and included in the overall records from another source.

The initial medical evidence was records from P. A. Lewitt, M.D., for the period from December 2000 to November 2006.  Included in the records is a letter from Dr. Lewitt to the Veteran's treating physician, C. Malde, M.D., dated in December 2000.  The letter notes the Veteran's reported onset of symptoms as two years earlier with a tremor in the left thumb.  Additional symptomatology is described and the effects of the symptoms on the Veteran's daily activities.  Dr. Lewitt provided details on his physical examination and concluded with an impression of Parkinson's disease.  There was no discussion of any possible etiology of the Parkinson's.  The remainder of the records reflects ongoing treatment.

The Veteran's claim was initially denied by way of a rating decision dated in May 2007.  The RO noted the lack of evidence of Parkinson's disease in service and that the medical records of Dr. Lewitt did not establish any connection to service.  The rating decision referred to the notice and assistance letter that was issued to the Veteran in October 2006 and how that letter provided information on what the Veteran needed to submit to substantiate his claim.  The rating decision stated that the required evidence had not been received.

The Veteran responded by saying he wanted to reopen his claim in November 2007.  The Veteran submitted additional lay evidence as well as medical evidence that was received in December 2007.  The medical evidence included treatment records from E. Chardoul, M.D., for the period from December 2005 to January 2007.  The records show that the Veteran received treatment for his Parkinson's from a different physician and saw Dr. Chardoul as a primary care physician for treatment of multiple medical complaints.  The records did record the Veteran's problems and symptoms associated with his Parkinson's.  However, there were no entries that addressed the question of etiology.  The records included some copies of reports of treatment of the Veteran's Parkinson's disease by a D. K. Bhrany, M.D.  However, as Dr. Bhrany's records are of record, and more inclusive than those available from Dr. Chardoul, Dr. Bhrany's records will be discussed separately.  

The records from Dr. Bhrany also include those of J. Ballesteros. M.D. (previous request was to a Dr. Bollesteros) for the period from May 1998 to December 2007.  Dr. Ballesteros was the neurologist who initially evaluated the Veteran beginning in May 1998.  A report from that date reflects that Dr. Ballesteros was writing to Dr. Malde.  The Veteran was evaluated in regard to a tremor in his left thumb.  Dr. Ballesteros provided an impression of mild idiopathic Parkinson's disease.  Additional reports from Dr. Ballesteros to Dr. Malde were submitted throughout the remainder of 1998, all of 1999 and part of 2000.  There was no discussion of the etiology of the Veteran's Parkinson's disease - it was described as idiopathic. 

There is a gap of several years before Dr. Bhrany assumed responsibility for treatment.  It appears the Veteran received his care in the intervening years from Dr. Lewitt.  There is a letter from Dr. Chardoul to Dr. Bhrany that is dated in April 2007.  It appears to be a referral letter.  Dr. Chardoul noted that he was related to the Veteran by marriage.  He provided a brief medical history of the Veteran as well as current symptoms from the Parkinson's.  He reported the Veteran as disabled but did not make any reference to the Parkinson's disease being related to the Veteran's military service.  The first report from Dr. Bhrany is dated in May 2007.  In his initial entry, Dr. Bhrany notes the Veteran's symptoms and medications.  His assessment was that the Veteran had idiopathic Parkinson's disease.  The several remaining entries did not further address the question of etiology.  The Veteran's military service is not referenced in any way, either by Dr. Ballesteros or Dr. Bhrany.

The Veteran submitted a lay statement from K.K., the individual he said was his roommate in the barracks in service.  Mr. K. said he was assigned to a base in Duluth, Minnesota, from late fall of 1969 to mid-1970.  He said he worked in the petroleum/oils/lubricants (POL) and fuels handling area.  His duties consisted of refueling aircraft and management of the fuel storage facilities on base.  He said that, in the handling of the fuel products, there were occasions when some of the material would splash on to his work clothes and shoes.  He said he would wear the clothes back to the room he shared with the Veteran.  He said he could not provide specific dates and this was just part of his job.  

The Veteran also submitted a copy of what appears to be an entry from a forum on the Internet from a site related to skydiving.  There is no date for the question and answer.  The question noted the writer had seen a special on the news about jet fuel exposure causing Parkinson's disease.  The writer asked if this was true.  The identity and qualifications of the individual who provided the answer are unknown.  However, the response stated that, in this instance, the report was based on a group of men who cleaned large jet fuel canisters for a living.  The men would spend as much as 40 hours a week breathing jet fuel fumes.  The response said that about 10 percent of them later developed Parkinson's disease and the expected prevalence would be around 2 or 3 percent.  The answer concluded by saying that "[s]o while there may be some truth that prolonged, life-long, exposure to breathing jet exhaust may be harmful, we skydivers shouldn't worry at all."

The RO again denied the Veteran's claim in March 2008.  The rating decision noted the absence of treatment or diagnosis of Parkinson's disease in service and that it was not manifest within one year after service.  The medical evidence of record noted the onset many years after service.  In regard to the Veteran's theory of causation, the rating decision noted that no scientific evidence, based on sound medical practice, had been received to support his theory of causation from exposure to fumes.

The Veteran's notice of disagreement (NOD) was received in April 2008.  He submitted a more detailed statement that same month wherein he acknowledged that he did not have Parkinson's disease in service.  He noted that it was a slowly progressing disease.  He stated that he had proved he was exposed to jet fuel fumes.  He said he had also shown where jet fuel causes Parkinson's disease.  Later in his statement the Veteran admitted that doctors were not sure exactly what causes Parkinson's but they did know that exposure to jet fuel did damage to our bodies.  

The Veteran submitted additional material in May 2008.  He included general information about several different elements such as fungi, minerals, chemicals, and gases.  The information appears to be from the Internet and the various elements were cited as possible causes of Parkinson's disease.  The Veteran highlighted a one paragraph summary about toluene as being shown to cause Parkinson's disease.  The information also said that toluene was used as an octane booster in fuel.  He submitted a second item that includes postings from an Internet site where individuals recount their personal health issues.  It appears the two partial entries submitted by the Veteran relate to individuals who were involved in the destroyed area of New York City after the terrorist attacks of September 2001.  One individual had Parkinson's disease with no mention of any exposure to aviation fuel of any type.

The Veteran submitted another sheet with chemical information about the effects of jet fuel on humans.  The unattributed summary notes that several chemicals, to include toluene, are associated with jet fuel.  The summary said the chemicals can cause changes in the liver and harmful effects on the kidneys, heart and lungs and changes to the nervous system had been noted due to exposure.  The fact sheet said that exposure to jet fuel in the work environment occurred mainly during its production, transport, and storage, as well as during refueling and maintenance of aircraft.  Finally, the fact sheet said that most human exposure data referred to wide-cut aviation turbine fuel that was more volatile and thus more likely to give rise to higher vapor concentrations than regular kerosene jet fuel types.  The last item noted that exposure to jet fuel vapors has been reported to cause neurobehavioral symptoms, including dizziness, headache, nausea, and fatigue.

The Veteran included a duplicate copy of the skydiving forum query and answer.  Finally, the Veteran included a copy of his letter to his Congressional representative wherein he was seeking assistance.  The Veteran detailed how he had obtained evidence to show his exposure to jet fuel in service and other evidence to show that exposure to jet fuel can cause Parkinson's disease.  He repeated his assertion that he believed his Parkinson's disease was due to his exposure to jet fuel fumes in service.

The RO re-adjudicated the Veteran's claim in May 2008.  The claim remained denied and he was issued a statement of the case (SOC) that same month.  The Veteran perfected his appeal in June 2008.  He maintained that his evidence met the level of the as-likely-as-not standard to prove his claim.

Associated with the claims folder is a copy of VA's response to a Congressional inquiry on behalf of the Veteran.  The response is dated in June 2008 and includes the submission from the Veteran to his representative, cited previously, as well as several duplicate items.  One new item was a copy of permanent change of station (PCS) orders for the Veteran's roommate, K.K.  Mr. K. was ordered to depart the unit, where he served with the Veteran, and report to a new unit by May 15, 1970.  He was authorized 10 days travel enroute to his new unit.  Given this information, the Veteran and Mr. K. were roommates for about three months based on the evidence in the Veteran's personnel records and the orders submitted by the Veteran.

The Veteran testified at a hearing before the Decision Review Officer (DRO) in October 2008.  The Veteran testified about his being stationed at the same base with his roommate, Mr. K.  He said that Mr. K. would come back to the room with the smell of jet fuel on his clothes and this happened every day.  He testified that he did not have such exposure after service.  He said he worked as a salesman who sold groceries to restaurants.  The Veteran said he was diagnosed in 1995.  The Veteran was asked if his doctors had told him of any other known etiology for his disease and the Veteran said they had not.  The Veteran, and his representative, made reference to the fact sheet the Veteran had submitted regarding toluene. 

The Veteran said he wanted to submit a letter from his doctor and what he described as a report.  The Veteran said he could not say his Parkinson's disease was definitely caused by his jet fuel fumes exposure but he believed that to be the case.  The DRO asked the Veteran if he had presented all the evidence to substantiate his claim or whether there was additional evidence that he could get or have VA assist him in getting.  The Veteran responded that there was not much information about jet fuel and Parkinson's.  The Veteran said he had talked to his neurologists about his case but they were too busy to give him an opinion.  The Veteran provided a connection to some of his earlier evidence by saying some of the September 2001 responders and victims got Parkinson's disease as a result of exposure to the jet fuel from the two airplanes that crashed into the buildings.  

The Veteran submitted a letter from Dr. Chardoul that was dated in September 2008.  Dr. Chardoul stated the following:

[The Veteran] has developed Parkinson's disease and complications thereof.  This problem has gotten progressively worse and causes him great distress.  The entire left side of his body is shaking.  He has difficulty with writing.  He cannot get out of a chair easily.  It is hard to turn in bed.

He has bradykinesia before the next dose is due.  He stumbles and needs rest.  From March to August of this year he had hallucinations which now are not present with medication.  He has marked cogwheeling.  All of these problems are the results of the Parkinson's disease which has hit him very hard.

On our review last November the fact that while he was in the Air Force in the late 1960's to early 1970's he worked at a new Air Force Base and his roommate and he were handling POL fuels.  He handled refueling and management of fuel storage facilities at a tank farm on the base.  Much of this material that was brought in would splash on the work shoes worn into the room that he shared with [Mr. K].

The new literature is showing there is association with people especially a large number of men who cleaned large jet fuel canisters for a living breathing jet fuel and 10% later developed Parkinson's disease.  We think that there may be a strong correlation and believe that this needs to be looked into.  We will send a copy of the letter to the [Veteran's representative] to see if they can give this worthwhile veteran assistance as appropriate.

His current medications are Sinemet 25/100 tab two b.i.d., extra dose when the stiffness proceeds, Mirapex 1.5 half tablet b.i.d.

Letter from Dr. Chardoul to "whom it may concern" dated September 25, 2008.

The second item the Veteran submitted was a printout of an Internet page.  It appears the source is from a Parkinson' disease web site.  The information is not a report.  Rather it is an article that addresses NETRP (Neurotoxin Exposure Treatment Research Program) funding.  The article notes that NETRP was started in 1997 and focused on biomedical research designed to improve the treatment of neurological disease and to identify the causes of such diseases and ways to prevent them.  The article said that soldiers and sailors faced daily exposure to toxic chemicals such as pesticides and jet fuel and low-level radiation from sonar and radar.  The article added that scientific studies had found that these everyday exposures, along with head injuries, put troops at an increased risk for developing neurodegenerative diseases, such as Parkinson's, ALS (amyotrophic lateral sclerosis) and Alzheimer's.  

Records from the Social Security Administration (SSA) were obtained.  They reflect that the Veteran was determined to be disabled as of January 2004.  The primary diagnosis was Parkinson's disease and the secondary diagnosis was essential hypertension.  The medical evidence included duplicate records from Dr. Lewitt.  The Veteran's primary care physician, Dr. Malde, provided a short summary of disability but deferred to specific records from Dr. Lewitt.  None of the medical evidence addressed the issue of etiology of the Veteran's Parkinson's disease.

The Veteran was issued a supplemental statement of the case (SSOC) in July 2009.  He provided a response in August 2009.  The Veteran noted that Agent Orange was not previously recognized as a health hazard to people in the military.  He said it was the same with the risk of jet fuel to military personnel.  He said that there were studies being done on how jet fuel and other environmental toxins were thought to cause neurological problems but the studies were in their infancy.  He enclosed a copy of an article about an individual who was given a grant to study health risks of exposure to jet fuel.  He also submitted an article from a major network that commented on the quality of air inside of airplanes.

The first article was from the Internet and dated in February 2007.  It noted that a researcher had received a grant to better understand the health risks posed to military personnel and civilians who worked with jet fuel.  The second article was from the network's web site.  The article discusses the possibility that contaminated air may enter an aircraft cabin.  This would occur if there was bleed off air from the aircraft's engines and there was an engine oil seal leak.  The article focused on items such as lubricating oil, hydraulic fluids, deicing fluids and their degradation products.  The chemicals named were not those involved with jet fuel.  

The Veteran also submitted a portion of an article from the website of the Agency for Toxic Substances and Disease Registry (ATSDR).  The article was printed in November 2007.  The article includes a discussion of how jet fuels, JP-5 and JP-8 affect a person's health.  The article noted that kerosene was the main chemical substance in the two fuels.  The article also noted that many things would determine if someone would be harmed by exposure to include how much they came in contact with them, how long they were exposed, how the person came to be in contact with the substances, as well as age, sex, diet, family traits and other factors that were described in a section of the article that was not provided.  The article listed certain reactions that may occur should kerosene get on the skin such as itchy, red, and sore skin and sometimes with blisters.  It was further noted that breathing JP-5 vapors could also affect the nervous system.  Some of the effects that have been noted in case studies included headaches, lightheadedness, anorexia, poor coordination and difficulty concentrating.  

II.  Analysis

Generally, service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including, paralysis agitans (Parkinson's disease), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

If chronicity is not applicable, service connection may still be established on the basis of 38 C.F.R. §3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidence of record does not establish that the Veteran had Parkinson's disease in service or manifestations of the disease to a compensable level within one year after service.  38 C.F.R. §§ 3.307, 3.309.  The Veteran has conceded that the disease had its onset many years after service.  This is confirmed by the objective medical evidence of record.  His contention is that it was caused by his exposure to jet fuel fumes while in service.

A review of the Veteran's service personnel records shows that he did not have duties, primary or otherwise, that related to the handling, storage, or transfer of petroleum products or jet fuel.  The Veteran has not alleged to VA that he performed any such duties.  His duties in service involved administrative tasks.  This is unequivocally established by the military records in the claims folder.  

The Veteran has based his contention of exposure to jet fuel fumes on the fact that his roommate would return to their barracks room and the roommate's clothes would be contaminated and give off jet fuel fumes.  The Veteran submitted a statement from Mr. K. to corroborate that they were roommates in 1970.  However, while the Veteran said he was exposed to the fumes on a daily basis at his hearing, Mr. K's statement was that "on occasion" some of the material would be splashed on his work clothes and shoes and those items were worn back to the shared room.  The Board places greater weight on the statement submitted by Mr. K. as he was in the best position to state what happened during his duties and the wearing of his clothing.

In addition, the Veteran submitted a copy of Mr. K's PCS orders that required him to depart their unit at the beginning of May 1970.  The Veteran's service personnel records place him at the same unit as Mr. K. from February to May 1970, a period of approximately three months.  Thus, at most, the Veteran experienced occasional episodes of Mr. K's work clothes being contaminated with jet fuel over that three-month period.  The Veteran has not alleged any exposure of a similar or other nature during his period of service.

The Veteran has admitted that he does not have the knowledge to offer an opinion in his case.  He rests his contentions on what he believes the various items he has submitted say in regard to exposure to jet fuel, or vapors from jet fuel and the possible connection between that exposure and individuals developing Parkinson's disease.  None of the evidence submitted by the Veteran addresses his circumstance of occasional exposure over a couple of months from fuel vapors emanating from clothing belonging to another person.

His submissions have primarily dealt with direct and continuous exposure to such fuel vapors as in the submission from NTERP.  Moreover, the submission from ATSDR said that many things would determine if someone would be harmed by exposure to include how much they came in contact with the jet fuels, how long they were exposed, how the person came to be in contact with the substances, as well as age, sex, diet, family traits and other factors.  Even his skydiving forum submission related to individuals who worked with jet fuel canisters on a full-time basis.  The Veteran's own evidence does not support a conclusion that an occasional exposure is sufficient to cause Parkinson's disease.

The Board has reviewed and considered the information submitted by the Veteran to include medical definitions and Internet forum entries and news reports.  The Court has addressed the use of medical articles by claimants to support their claims.  In Sacks v. West, 11 Vet. App. 314, 317 (1998) the Court said that medical treatise information, in general, is too uncertain to show etiology.  The Court also held that medical articles or treatises "can provide important support when combined with an opinion of a medical professional."  Id.  Finally, the Court further held that a medical article or treatise may provide sufficient evidence of a causal connection when it "discusses generic relationships with a degree of certainty" so that the causal connection is "based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.  

The only medical opinion evidence submitted by the Veteran is the letter from Dr. Chardoul in September 2008.  It is important to note that Dr. Chardoul believed the Veteran to have had a much greater exposure than is supported by the known facts of this case.  Dr. Chardoul states that both the Veteran and Mr. K. worked with handling "POL fuels."  This included refueling and management of fuel storage facilities.  He added that the material would splash on their clothes and be brought into their shared room.  However, as has been established, the Veteran did not work with oils or fuels during his assignment at the unit with Mr. K.  Mr. K. was the only individual who had such duties.  Mr. K.'s own statement declares that, on occasion, he would get fuel on his clothes that he would wear back to his room.  Thus, the premise underlying Dr. Chardoul's opinion is factually incorrect.

The letter also fails to cite to any medical literature in support of the Veteran's claim.  Dr. Chardoul said "the new literature" showed there was an association with people who had worked to clean jet fuel canisters for a living and breathing vapors and later developing Parkinson's disease.  However, this was not a citation to medical literature.  This was a reference to the note from the skydiving Internet forum exchange submitted by the Veteran.  Dr. Chardoul did not identify any scientific study or actual literature to support the Veteran's contentions but relied on the general material given to him by the Veteran. 

The Court has held that medical opinions based upon inaccurate factual premises are entitled to no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Here, the opinion provided by Dr. Chardoul is afforded no probative weight.  He has relied on an inaccurate factual basis regarding the Veteran's exposure in service.  Further, he has not bolstered the Veteran's use of various information sheets, articles and statements regarding chemical exposure with his opinion.  Dr. Chardoul's only support is provided by relying on the information in the skydiving forum exchange and not outside scientific and/or medical literature.  Thus, his opinion does not support the Veteran's use of the various items he has submitted.  See Sacks, supra.  

The medical records of Dr. Ballesteros and Dr. Bhrany do not discuss any relationship between the Veteran's Parkinson's disease, first diagnosed in 1998, and his military service.  Both physicians refer to the Veteran's disease as idiopathic.  Idiopathic means of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995).  "[D]efined in DORLAND'S MEDICAL DICTIONARY 815 (27th ed. 1988) as 'of the nature of an idiopathy [a morbid state of spontaneous origin; one neither sympathetic nor traumatic]; self-originated; of unknown causation."  Allen v. Brown, 7 Vet. App. 439, 443 (1995).  The Board notes that Dr. Bhrany's diagnosis was made after the Veteran had submitted his claim for service connection.  

Dr. Lewitt does not address the etiology of the disease.  Dr. Chardoul also does not address the etiology in his treatment records.  His only effort at establishing the causation of the disease is in his letter of September 2008.

As the Court and the Federal Circuit have stated on a number of occasions, lay statements can be competent evidence of symptoms and even medical conditions under certain circumstances.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference.).  

The Veteran has acknowledged he did not develop Parkinson's disease in service, but only years later.  He has admitted that he does not have the necessary knowledge to provide an opinion to link his later developed Parkinson's disease to his fuel vapor exposure in service.  The Veteran is competent to give evidence of his exposure, although the amount of exposure is contradicted by other, more probative evidence of record.  The Veteran has established a limited exposure through the statement of Mr. K.

The Board finds that the Veteran is not competent, in this case, to state an opinion that would link his Parkinson's disease to his fuel vapor exposure in service.  Although Dr. Chardoul submitted a statement in support of the claim, the Board has already expressed its findings that the statement is afforded no weight and the reasons for such findings.  The medical evidence from the Veteran's treating neurologists, dating from the onset of diagnosis in May 1998 through treatment provided in 2007, demonstrates a diagnosis of idiopathic Parkinson's disease - meaning of unknown origin.  Of the three neurologists who have treated the Veteran, none has even mentioned the possibility of the Veteran's military service as being a possible causative factor.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for the claimed Parkinson's disease.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


III.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in August 2006.  The RO wrote to the Veteran in October 2006.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was asked to submit any medical reports that he possessed.  The Veteran was also advised that medical records were being requested from the two physicians he had identified.  The letter also provided notice on effective dates and disability ratings.  See Dingess.

The Veteran responded to the letter in November 2006.  He advised that he had located his roommate and would submit a statement from him in support of his claim.

The Veteran's claim was originally denied in May 2007.  He submitted additional evidence and argument in support of his claim.  The RO again denied the claim in March 2008.

He submitted his NOD in April 2008.  He continued to provide argument and evidence in support of his basic contention of his fuel exposure in service was the cause of his Parkinson's disease.  He perfected his appeal in June 2008.

The Veteran testified at a DRO hearing in October 2008.  The DRO confirmed the denial of the Veteran's claim and the Veteran was issued a SSOC in July 2009 and again in September 2009.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements, the submission of a significant quantity of evidence he believed supported his claim as well as providing specific arguments as to how such evidence supported his claim.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs and service personnel records.  VA has also obtained treatment from several private sources identified by the Veteran.  He did not authorize, and did not provide records from his primary physician, Dr. Malde, during the development of this case.  The Veteran's SSA records were also obtained.  The Veteran testified at a DRO hearing.  He elected not to have a Board hearing in his case.  The Veteran declared he had not received any treatment from VA.  Finally, the Veteran submitted a number of lay statements and information regarding chemical exposure in support of his claim.

The Veteran was not afforded an examination in the development of his claim.  The Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

In this regard the evidence establishes a current disability.  The lay statements from the Veteran and Mr. K. establish the occurrence of an event in service.  The Veteran has submitted very generalized information that shows there may be a connection between exposure to jet fuel vapors and the development of Parkinson's disease; although such evidence has related to much more extensive exposure than claimed, or demonstrated by the Veteran.  

The competent medical evidence in this case is sufficient to make a decision.  The Veteran's treating neurologists have not linked the Veteran's Parkinson's disease to his claimed exposure in service, even after he had submitted his claim for benefits.  They have stated it is idiopathic in origin, in 1998 and again in 2007.  The letter from Dr. Chardoul relied on a factually incorrect basis for exposure in service and he cited to no medical study to say that there might be a connection.  He relied on a response from an Internet skydiving forum exchange.  He did not include such a nexus relationship in his treatment records.  Nor did he allege any such relationship when he wrote a referral letter to Dr. Bhrany in April 2007 - a date after the Veteran's claim for service connection had been submitted.

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for Parkinson's disease is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


